HUGHES, J.,
concurring in the denial of the writ.
| ]The denial of this writ leaves in place the ruling of the court of appeal. I write separately to emphasize the holding of the court of appeal that “the Commission ensured compliance with the governing administrative regulations when granting the permit order by not allowing construction of the proposed facility until LA Tank complied with La. Admin. Code, tit. 43, pt. XIX, § 507(A)(1). Plaintiffs’ argument that the location of various water wells prohibit compliance with this specific regulation has no merit as LA Tank still has not commenced construction on the proposed facility. Thus, the applicable regulation governing the location criteria for commercial *1055facilities has not been violated as the commissioner will not permit LA Tank to begin construction on the proposed facility until such evidence is presented to him that shows compliance with La. Admin. Code, tit. 49, pt. XIX § 507 (A)(1). (emphasis added).